Citation Nr: 0202979	
Decision Date: 04/02/02    Archive Date: 04/11/02

DOCKET NO.  94-08 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the left hip on a secondary basis.

2.  Entitlement to an increased rating for scar and 
laceration of the right thigh muscle, including scarring, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

Appellant and spouse





ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1992 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The RO, in pertinent part, denied the 
veteran's claim of entitlement to an increased evaluation for 
his service-connected scar and laceration of the right thigh 
muscle.  The RO also denied the veteran's claim of 
entitlement to service connection for a left hip disability 
on a secondary basis. 

A personal hearing, at which the appellant and his wife 
testified, was conducted before a Hearing Officer of the RO 
in September 1992.  In a November 1992 decision, the Hearing 
Officer continued the previous denial of service connection 
for the left hip disability.

The case was most recently before the Board in July 1997.  
After adjudicating other issues then pending on appeal, the 
Board remanded the case to the RO for further development and 
adjudicative actions.

In February 2001 the RO affirmed the denials of entitlement 
to service connection for degenerative joint disease of the 
left hip on a secondary basis, and an evaluation in excess of 
10 percent for a scar and laceration of the right thigh 
muscle.


FINDINGS OF FACT

1.  There is no probative, competent medical evidence of 
record establishing a causal relationship between 
degenerative joint disease of the left hip and a service-
connected disability.

2.  The scar and laceration of the right thigh muscle are 
currently manifested by no more than a moderate muscle injury 
with a well-healed scar, and no post-traumatic functional 
impairment.


CONCLUSIONS OF LAW

1.   Degenerative joint disease of the left hip is not 
proximately due to, the result of, or aggravated by a service 
connected disability.  38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. §§ 3.310(a) (2001); Allen v. Brown, 7 Vet. App. 439 
(1995).

2.  The criteria for a rating in excess of 10 percent for 
scar and laceration of the right thigh muscle have not been 
met. 38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 4.1, 4.7, 4.55, 4.56, 4.73, Diagnostic Code 5313 in 
effect prior to July 3, 1997 and as amended, 62 Fed. Reg. 
30239 et seq. (June 3, 1997) (effective July 3, 1997); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3,159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Left Hip

A private medical record dated in April 1991 shows that the 
veteran had developed left hip pain over the past several 
months to years.  

It was indicated that he had reported intermittent pain in 
his left hip which he associated with his lower back.  The 
examiner opined that it was very reasonable to assume that 
his long-term lower back problems had created an abnormality 
in his gait which had resulted in hip problems.

A VA examination report dated in June 1991 reveals that the 
veteran reported a three to four year history of left hip 
pain.  There was no history of surgery or injury.  He stated 
that his doctor had told him it was arthritis.  He indicated 
that his low back and left hip caused him to limp a little 
bit, but that he was up most of the time.   Examination of 
the left hip did not result in a diagnosis for any disorder 
thereof.

A private medical record dated in September 1992 shows that 
the veteran was treated for symptoms associated with a left 
hip disability.  The examiner reiterated his prior opinion 
that it was very reasonable to assume that the veteran's hip 
complaints were related to his long-term lower back problems.  
The examiner continued that, in his opinion, just because the 
veteran had a normal range of motion in the left hip or 
normal X-rays, it did not rule out a fairly significant 
problem with pain in the hip.  He stated that while he would 
agree that the left hip symptoms could not be positively 
associated with the long-term injury of the lower back, he 
felt it was very reasonable to do so.

The veteran and his spouse testified at a personal hearing in 
September 1992 over which a Hearing Officer of the RO 
presided.  The veteran testified that he had low back pain 
going down his left hip and leg.  He further testified that 
the pain would radiate down both legs, and that he would get 
cramps between his hips and knees.  He also related that he 
experienced restriction of activities.

A VA examination was conducted in October 1992.  X-rays of 
the left hip conducted in conjunction with the examination 
revealed questionable minimal narrowing of the hip joint with 
some spurring of the trochanters.  It was noted that the 
veteran was age 71 and had reported a low back injury and a 
left hip condition.  He was said to have a bilateral limp on 
entering the examiner's office.  

He related a history of a back injury in 1943 or 1944 in a 
plane crash, and it was indicated that he had a very vague 
memory involving details.   He reported that he had a 
bilateral limp since that time.  Physical examination 
concluded in a pertinent diagnosis of history of left hip 
arthralgia with no history of injury, and minimal narrowing 
of the hip joint with some spurring of the greater lesser 
trochanter.

This matter came before the Board in January 1996 but was 
remanded for additional development.  The RO was directed to 
obtain additional VA and private medical treatment records.  
The RO was directed to request that the veteran's private 
physician provide any treatment reports used as a basis for 
the 1991 and 1992 medical opinions relating his hip disorder 
to the service-connected back disability.  Additionally, the 
veteran was to be afforded a VA orthopedic and neurologic 
examination to ascertain the etiology of his left hip 
symptomatology. 

In April 1996, the veteran submitted private outpatient 
treatment records dated from December 1990 to February 1994.  
The records contain two entries which show that the veteran 
had asked the physician to write a letter to VA regarding the 
findings associated with his left hip symptomatology.

A VA examination report dated in June 1996 shows the veteran 
advised that he had a gradual onset of arthralgia in the hips 
somewhat similar to pain in his back, and that this was 
relieved with heat, mild exercise, and Advil.  This was 
consistent with degenerative joint disease with natural 
occurrence at his age of 75.  He did not have any hip 
complaints at his original injury, this was only in the past 
10 years.  

Physical examination concluded in a diagnosis of left hip 
disability and right hip disability resolved to degenerative 
joint disease of both hips secondary to aging and not to 
related to military service.  The examiner included an 
addendum wherein he reiterated that the veteran's 
degenerative joint disease in the hips bore no particular 
direct relationship to his military injury, but rather this 
was a normal phenomenon of aging in a 75 year old individual.

This matter was before the Board in July 1997 wherein it was 
remanded for additional development.  The Board directed that 
the RO obtain any additional copies of VA and private 
treatment records that were not already of record.  The Board 
also directed that the veteran be afforded a VA examination 
by an orthopedic surgeon to determine the nature, extent of 
severity, and etiology of his left hip disability.

A VA examination report dated in March 1998 includes X-rays 
showing mild degenerative joint disease of the hip which, in 
the opinion of the examiner, probably was of no significance.  
The examiner noted that the manifestations of the hip were 
questionable, and that if they did relate to his back, in his 
opinion, the back was not a service-connected problem.  The 
examiner concluded  that there was no clinically significant 
degenerative joint disease in the left hip.

A VA examination report dated in February 2001 shows that the 
veteran reported that approximately 18-20 years earlier, he 
began having some problems with his left hip.  He described 
this as pain, weakness, and stiffness with some instability.  
There was no swelling or dislocation of the hip, and no real 
inflammation.  He reported lack of endurance with his left 
hip, and that it would flare up off and on at times, two to 
three times per month.  He described it as distressing as the 
flare-ups would occur with overuse such as lifting or 
stooping.  Rest and Advil would alleviate the flare-ups.  He 
had no surgery or scars to his left hip.  He described some 
muscle cramps in his back and buttocks area, radiating toward 
his hips and toward his knees.  

Physical examination included X-rays of the left hip showing 
mild degenerative changes.  The diagnosis, in pertinent part, 
was left hip mild degenerative changes, with no evidence of a 
scar.  

The examiner concluded that the examination and X-rays showed 
some mild degenerative arthritis in his hips.  However, he 
did not feel that these were related to the veteran's 
original back injury, but rather were probably more 
associated with normal aging.  

He opined that some of the veteran's reports of hip pain were 
actually upper gluteal pain, radiating from his low back.  He 
was tender in his gluteal region on palpation.  There was no 
muscle spasm, however.  The records were reviewed and they 
related a motor vehicle injury.  The veteran was adamant that 
he was never involved in a motor vehicle accident.  He did 
have an airplane accident, which resulted in the fracture of 
his low back and thigh injury.

In an addendum to the examination report provided by the 
examiner, it was determined that based upon review of the 
medical records and on the findings of the current 
examination, it was not likely that the veteran's left hip 
degenerative changes were related to nor aggravated by his 
back injury.  His left hip degenerative changes were more 
likely associated with the normal aging process.


Scar And Laceration Right Thigh Muscle

Service medical records show the veteran sustained multiple 
injuries including the right thigh as the result of a plane 
crash overseas in 1944.

A September 1945 VA medical examination report shows the 
veteran had a 3 inch in diameter scar on the medial and 
posterior surface on the right distal thigh.

In September 1945 the RO granted entitlement to service 
connection for multiple scars one inch to three inches in 
diameter on the medial and posterior surface of the right 
distal thigh.

A VA examination report dated in June 1991 shows that there 
were several scars located on the medial midway of the right 
thigh and also on the posterior right thigh.  They were 
described as depressed and disfiguring.  There was no keloid 
formation, infection or ulcerations.  Vascular supply was 
adequate.  The scars were smooth and hard, and there were no 
contractures in the scars.  

There was no adverse effect of the scars on the power of the 
muscles and tendons to contract.  There was no adverse effect 
of the scars on the range of motion of the right knee.

Examination of the thigh in the area of the scar showed that 
the veteran had lost 1/2 inch in circumference as compared to 
that of the left thigh.  There was no sensory loss, and he 
had fair and functional motor strength in his leg.  There was 
no swelling, localized heat, tenderness, circulatory 
disturbance, ulceration, sinus formation, spasticity or 
muscles or bony deformity.  The diagnosis, in pertinent part, 
was residual healed laceration scars of the right thigh.

A VA examination report dated in June 1996 shows that the 
veteran reported vague numbness about a scar medially in the 
thigh, but also that he was numb in his right toe.  Physical 
examination revealed a broad scar measuring 3x2 inches in the 
medial aspect of the thigh.  Circumference of the thigh was 
17 inches on the right, and 17 inches on the left at this 
level.  The scar was nontender.  There was general 
hypesthesia about the scar, and he reported dysthesia or 
hypesthesia in his great toe on the right.  The diagnosis, in 
pertinent part, was right thigh scar of laceration, active 
duty.

This matter came before the Board in July 1997 wherein it was 
remanded for additional development.  The Board directed that 
the RO obtain any additional copies of VA and private 
treatment records that were not already of record.  The Board 
also directed that the veteran be afforded a VA examination 
by an orthopedic surgeon to determine the severity of his 
scar and laceration of the right thigh muscle, including 
scarring.

A VA examination report dated in March 1998 shows that the 
right thigh showed a jagged, well-healed laceration that was 
nontender and mobile over the deep structures.   The veteran 
had lost some of the vastus medialis musculature, however, he 
had good power of knee extension on the right equal to that 
on the left.  He had normal sensation in both lower 
extremities and was able to walk on tip toe and on his heels.  
The right thigh was examined for loss of sensation.  

A diagnosis of paralysis of the anterior crural nerve on the 
medial side had been arrived at.  It was recorded that 
actually this nerve, or for that matter the lateral cutaneous 
nerve, which was probably the one referred to, did not have 
any muscle innervation and hence, paralysis could occur based 
on the pathology of this nerve.  It was possible to get 
numbness, but his numbness was minimal if at all present, and 
it was below the level of the scar.  Hence, he did not have 
the so-called "meralgia paresthetica."

The clinical diagnosis, in pertinent part, was laceration 
involving the right thigh muscle with a well-healed wound and 
good power in the quadriceps muscle.  Hence, the veteran had 
no residuals from the scarring on the thigh.

The examiner also determined that there was a mention of 
paralysis of the anterior crural nerve for which the veteran 
was receiving 10 percent disability.  The examiner recorded 
that actually there was no paralysis of this nerve at this 
time.  He did have a scar that had been mentioned before and 
might have had some loss of sensation distal to the scar, 
although this was hard to determine.  In any event, there 
were no residuals relative to this situation, according to 
the examiner.

A VA examination report dated in February 2001 shows the 
veteran reported that he experienced numbness around the 
right thigh scar.  Physical examination revealed a well-
healed scar on the medial aspect of the right thigh.  It was 
somewhat jagged in appearance and T-shaped.  It was deep by 1 
centimeter in one dimension and 5 x 1 centimeters in another 
dimension.  It appeared to be from an injury.  The shape was 
irregular and there was no tenderness.  

There was some adherence to underlying tissue.  The texture 
was firm, it was depressed, and was the color of the 
surrounding skin.  There was some slight underlying tissue 
loss and some disfigurement, but no limitation of function, 
ulceration or breakdown.   There was no inflammation, edema, 
real keloid formation, or evidence of bum [sic].  

There was no significant muscle atrophy of the right thigh 
wound and scar.  The superficial sensation around the wound 
was decreased.  Sensation in the rest of the thigh and lower 
leg was intact.  There did not appear to be any tendon damage 
around the scar.  There was no bone damage or joint damage.  

Neurological evaluation revealed that there was some loss of 
sensation to touch around the scar on the right medial thigh.  
Sensory in the lower extremity on the right was intact to 
gross touch.  

The diagnosis, in pertinent part, was no change in the 
established diagnosis of right thigh muscle condition.  The 
examiner noted that the veteran did exhibit some damage to 
the superficial cutaneous nerve in his right medial thigh, 
though, there was no evidence of paralysis.

Service connection has been granted for residuals of a 
fracture at L1 with post-traumatic arthritis of the 
lumbosacral spine, rated as 40 percent disabling; a scar and 
laceration of the right thigh muscle, rated as 10 percent 
disabling; neuropathy of the right medial femoral cutaneous 
nerve, rated as 10 percent disabling; and residuals of a 
fracture of the left astragalus, rated as noncompensable.  
The combined schedular evaluation is 50 percent.


Criteria
Service Connection

Entitlement to service connection may be granted for a 
disability which is proximately due to or the result of a 
service connected disease or injury.  38 C.F.R. § 3.310(a) 
(2001).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a non 
service-connected condition by a service-connected condition 
is authorized under 38 C.F.R. § 3.310(a).  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).



Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
responsibility to assess the credibility and the probative 
value of proffered evidence of record in its whole.  See 
38 U.S.C.A. § 7104(a); see also Madden v. Gober, 125 F. 3d 
1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 
69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, the Secretary 
shall give the benefit of the doubt in resolving each such 
issue.  See 38 U.S.C.A. § 5107 (West Supp. 2001);  38 C.F.R. 
§§ 3.102, 4.3 (2001).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was 
observed that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."

To deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  The 
Board observes in passing that the benefit of the doubt rule 
articulated above has not been substantially altered by the 
Veterans Claims Assistance Act of 2000.


Increased Evaluations

Disability evaluations are based on the comparison of 
clinical findings to the relevant schedular criteria.  38 
U.S.C.A. § 1155 (West 1991).

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service. 

The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2001).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2001).

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14 (2001).

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41, the regulations do not give past medical 
reports precedence over current findings where such current 
findings are adequate and relevant to the rating issue.  See 
Powell v. West, 13 Vet. App. 31 (1999), Francisco v. Brown, 7 
Vet. App. 55 (1994).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2001).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.

A little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like. 38 C.F.R. § 4.40 (2001).

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations:

(a) Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.).

(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.).

(c) Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.).

(d) Excess fatigability.

(e) Incoordination, impaired ability to execute skilled 
movements smoothly.

(f) Pain on movement, swelling, deformity or atrophy of 
disuse. Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  

For the purpose of rating disability from arthritis, the 
shoulder, elbow, wrist, hip, knee, and ankle are considered 
major joints; multiple involvements of the interphalangeal, 
metacarpal and carpal joints of the upper extremities, the 
interphalangeal, metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal vertebrae, 
and the lumbar vertebrae, are considered groups of minor 
joints, ratable on a parity with major joints.  The 
lumbosacral articulation and both sacroiliac joints are 
considered to be a group of minor joints, ratable on 
disturbance of lumbar spine functions.  38 C.F.R. § 4.45 
(2001).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  Flexion elicits such 
manifestations.

The joints involved should be tested for pain on both active 
and passive motion, in weight bearing and nonweight-bearing 
and, if possible, with the range of the opposite undamaged 
joint. 38 C.F.R. § 4.59 (2001).

Principles of combined ratings for muscle injuries: 

(a) 	A muscle injury rating will not be combined with a 
peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions;




(b)  For rating purposes, the skeletal muscles of the body 
are divided into 23 muscle groups in 5 anatomical regions: 6 
muscle groups for the shoulder girdle and arm (diagnostic 
codes 5301 through 5306); 3 muscle groups for the forearm and 
hand (diagnostic codes 5307 through 5309); 3 muscle groups 
for the foot and leg (diagnostic codes 5310 through 5312); 6 
muscle groups for the pelvic girdle and thigh (diagnostic 
codes 5313 through 5318); and 5 muscle groups for the torso 
and neck (diagnostic codes 5319 through 5323);

(c)  There will be no rating assigned for muscle groups which 
act upon an ankylosed joint, with the following exceptions:  
(1)  In the case of an ankylosed knee, if muscle group XIII 
is disabled, it will be rated, but at the next lower level 
than that which would otherwise be assigned.  (2)  In the 
case of an ankylosed shoulder, if muscle groups I and II are 
severely disabled, the evaluation of the shoulder joint under 
diagnostic code 5200 will be elevated to the level for 
unfavorable ankylosis, if not already assigned, but the 
muscle groups themselves will not be rated;

(d)  The combined evaluation of muscle groups acting upon a 
single unankylosed joint must be lower than the evaluation 
for unfavorable ankylosis of that joint, except in the case 
of muscle groups I and II acting upon the shoulder;

(e)  For compensable muscle group injuries which are in the 
same anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups;

(f)  For muscle group injuries in different anatomical 
regions which do not act upon ankylosed joints, each muscle 
group injury shall be separately rated and the ratings 
combined under the provisions of Sec. 4.25. 38 C.F.R. § 4.55 
(2001).

Evaluation of muscle disabilities: (a)  An open comminuted 
fracture with muscle or tendon damage will be rated as a 
severe injury of the muscle group involved unless, for 
locations such as in the wrist or over the tibia, evidence 
establishes that the muscle damage is minimal;  (b)  A 
through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged;  (c)  For VA rating purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.

Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows: 

(1) Slight disability of muscles:  (i)  Type of injury. 
Simple wound of muscle without debridement or infection.  
(ii)  History and complaint. Service department record of 
superficial wound with brief treatment and return to duty. 
Healing with good functional results. No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section.  (iii)  Objective findings. Minimal scar. No 
evidence of fascial defect, atrophy, or impaired tonus. No 
impairment of function or metallic fragments retained in 
muscle tissue.

(2) Moderate disability of muscles:  (i)  Type of injury. 
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  (ii)  History and 
complaint.  Service department record or other evidence of 
in-service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  (iii)  Objective findings. Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

(3) Moderately severe disability of muscles:  (i)  Type of 
injury.  Through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  (ii)  History and 
complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements.  (iii)  Objective findings.  
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups. Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.

(4) Severe disability of muscles:  (i)  Type of injury.  
Through and through or deep penetrating wound due to high-
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  (ii)  
History and complaint.  Service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  (iii)  
Objective findings.  Ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track.  
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area.  Muscles swell and harden 
abnormally in contraction.

Tests of strength, endurance, or coordinated movements 
compared with the corresponding muscles of the uninjured side 
indicate severe impairment of function. If present, the 
following are also signs of severe muscle disability:  (A)  
X- ray evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of the 
missile.  

(B)  Adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle.  (C)  Diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests.  (D) Visible or measurable atrophy.  
(E)  Adaptive contraction of an opposing group of muscles.  
(F)  Atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle.  (G)  Induration or atrophy of an 
entire muscle following simple piercing by a projectile.  38 
C.F.R. § 4.56 (2001)

Group XIII.  Function:  Extension of hip and flexion of knee; 
outward and inward rotation of flexed knee; acting with 
rectus femoris and sartorius (see XIV, 1, 2) synchronizing 
simultaneous flexion of hip and knee and extension of hip and 
knee by belt-over-pulley action at knee joint.  Posterior 
thigh group, Hamstring complex of 2-joint muscles:  (1) 
Biceps femoris; (2) semimembranosus; (3) semitendinosus.  
A 40 percent rating is provided for severe disability.  A 30 
percent rating is provided for moderately severe disability.  
A 10 percent rating is provided for moderate disability, and 
a 0 percent rating may be assigned for slight disability.  38 
C.F.R. § 4.73, Diagnostic Code 5313 as amended effective July 
3, 1997, 62 Fed. Reg. 30235, June 3, 1997.

Group XIII.  Posterior thigh group.  Hamstring complex of 2 
joint muscles.  (1) Biceps femoris; 2) semimembranosus; (3) 
semitendinosus. (Function: Extension of hip and flexion of 
knee.  Outward and inward rotation of flexed knee.  Acting 
with rectus femoris and sartorius (see XIV, 1, 2) 
synchronizing simultaneous flexion of hip and knee and 
extension of hip and knee by belt-over-pulley action-at knee 
joint.)  A 40 percent rating is provided for severe 
disability.  A 30 percent rating is provided for moderately 
severe disability.  A 10 percent rating is provided for 
moderate disability, and a 0 percent rating may be assigned 
for slight disability.  38 C.F.R. § 4.73, Diagnostic Code 
5313 effective prior to July 3, 1997.

In cases of evaluation of musculoskeletal injuries there must 
be adequate consideration of functional impairment including 
impairment from painful motion, weakness, fatigability, and 
incoordination. See 38 C.F.R. §§ 4.10, 4.40, 4.45 (2001); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The medical nature of the particular disability to be rated 
under a given diagnostic code determines whether the 
diagnostic code is predicated on loss of range of motion.  
VAOPGCPREC 09-98.

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10 (2001).

The Board must note that 38 C.F.R. § 4.56, which addresses 
evaluations of muscle disabilities, changed effective July 3, 
1997.  When a regulation changes after a claim has been 
filed, but before the appeal process has been completed 
(which would apply here), the version more favorable to the 
claimant will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  However, the Board notes that the changes made 
to 38 C.F.R. § 4.56 were not substantive and thus neither is 
more favorable to the appellant's claim.  See Heuer v. Brown, 
7 Vet. App. 379 (1995).

The criteria of 38 C.F.R. § 4.56 are only guidelines for 
evaluating muscle injuries from gunshot wounds or other 
trauma, and the criteria are to be considered with all 
factors in the individual case.  Robertson v. Brown, 5 Vet. 
App. 70 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert, 1 Vet. 
App. at 49.


Analysis

Duty to Assist

The Board initially notes that there has been a significant 
change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well-grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet filed as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2001.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  See Karnas, 1 Vet. 
App. at 312-13.

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify), 
and is therefore more favorable to the veteran.  Therefore, 
the amended duty to assist law applies.  Id.

The Board notes that the duty to assist has been satisfied in 
this instance.  The RO has made reasonable efforts to obtain 
evidence necessary to substantiate the veteran's claim, 
including any relevant records adequately identified by him 
as well as authorized by him to be obtained.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); see also McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

More specifically, the Board notes that when the veteran 
filed his claim he indicated treatment at the Decatur, 
Georgia, VA Medical Center; Union County Medical Clinic in 
Blairsville, Georgia; Union General Hospital; private medical 
records from GDG, III, MD; and the QTC Medical Services, 
Appalachian Family Practice.  The treatment records, 
including examination reports and photographs, have been 
obtained from the respective facilities and have been 
associated with the veteran's claims folder.  The RO has 
obtained and associated with the claims file the medical 
treatment and examination reports identified by the veteran.  
The RO has also associated the veteran's service medical 
records with the claims file.

The Board is of the opinion that there is sufficient medical 
evidence on file to permit a determination of the issue on 
appeal.  See 38 U.S.C. § 5103A(d) (West Supp. 2001).  In 
light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible under the circumstances; no further assistance to 
the appellant in developing the facts pertinent to his claim 
is required to comply with the duty to assist him as mandated 
by the VCAA.  38 U.S.C.A. § 5103A (West Supp. 2001)

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the filing of his claim.  
However, the veteran was informed of the VCAA in April 2001.  
As such, the veteran is not prejudiced by its consideration 
of his claim pursuant to this new law.  As set forth above, 
VA has met all obligations to the veteran under this new law.

The record shows that the RO has informed the veteran of the 
evidence needed to substantiate his claim through issuance of 
rating decisions, statement and supplemental statement of the 
case, and associated correspondence.  

In this regard, the veteran has been given the opportunity to 
direct the attention of the RO to evidence which he believes 
is supportive of his claim, and the RO, as noted above, has 
expanded the record accordingly by obtaining and associating 
with the claims file any additional evidence mentioned by the 
veteran.  

There is no known additional evidence claimed by the veteran 
to exist which would substantiate his claim.

Moreover, the veteran himself has been offered the 
opportunity to submit evidence and argument on the merits of 
the issue on appeal, and has done so.  The veteran and his 
spouse testified at a personal hearing before the RO in 
September 1992.  

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions and that a remand of 
the veteran's claim to the RO for adjudication under the new 
law would only serve to further delay resolution of his 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.


Secondary Service Connection

The veteran's claim for service connection for a left hip 
disorder is on a secondary basis; more specifically, as 
secondary to his service-connected back, right thigh, or left 
ankle disabilities.

Service connection may be granted for a disability which is 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310 (2001).  See Harder, 5 
Vet. App. at 187.  

Additional disability resulting from the aggravation of a non 
service-connected condition by a service-connected condition 
is authorized under 38 C.F.R. § 3.310(a).  See Allen, 7 Vet. 
App. at 448.

In this case, the veteran asserts that he has a left hip 
disorder which is manifested by degenerative joint disease, 
pain and sensory loss.  As reported earlier, he is service 
connected for residuals of a fracture of L1 with post-
traumatic arthritis of the lumbosacral spine, a scar and 
laceration of the right thigh muscle, neuropathy of the right 
medial femoral cutaneous nerve, and residuals of a fracture 
of the left astragalus.  

The Board recognizes that there is a private medical opinion 
of record which suggests that it was very reasonable to 
assume that the veteran's long-term lower back problems had 
created an abnormality in his gait which had resulted in hip 
problems.  However, the opinion does not include facts upon 
which such an assumption was made by the examiner.  More 
importantly, the private examiner acknowledged that even 
though radiographic studies were negative, such did not rule 
out a problem with pain in the hip.  The Board notes that the 
Court has held that pain per se is not a chronic acquired 
disability upon which to predicate a grant of service 
connection.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999), aff'd in part, vacated and remanded in part on other 
grounds by 259 F.3d 1356 (Fed. Cir. 2001).  Thus, the private 
medical examiner's opinion was rendered at a time when there 
was no actual disorder of the left hip for VA compensation 
purposes.  Overall, the Court has held that where a physician 
has given no supporting evidence for his conclusion, such is 
of limited probative value.  Bloom v. West, 12 Vet. App. 185 
(1999).

There have been subsequent medical opinions included in the 
record which conclude that the symptomatology associated with 
the veteran's left hip disorder is not related to any of his 
service-connected disabilities.  

Specifically, the June 1996 VA medical opinion established 
that the veteran's degenerative joint disease in the hips 
bore no particular direct relationship to his military 
injury, but rather this was a normal phenomenon of aging in a 
75 year old individual.

Similarly, the March 1998 VA medical opinion demonstrated 
that the manifestations of the left hip were questionable, 
and that if they did relate to his back, in his opinion, the 
back was not a service-connected problem.  Further, there 
were no clinically significant degenerative joint changes 
found in the left hip.

The February 2001 VA medical opinion, based on a review of 
the veteran's extensive medical records as well as physical 
examination, determined that it was not likely that the 
veteran's left hip degenerative changes were related to nor 
aggravated by his back injury.  It was suggested that the 
left hip degenerative changes were more likely associated 
with the normal aging process.  Given these circumstances, 
the Board finds this opinion to be of high probative value.  

The Court has held that it is not error for the Board to 
favor the opinion of one competent medical expert over that 
of another, provided that the Board gives an adequate 
statement of reasons and bases.  Owens v. Brown, 7 Vet. 
App. 429 (1995).

As the weight of the evidence does not establish that the 
veteran's left hip disability has been worsened or aggravated 
by reason of his service-connected disability, but rather 
suggests that it most likely not related, the veteran's claim 
fails.

During his testimony at the RO, the veteran testified that he 
had low back pain going down his left hip and leg, that the 
pain would radiate down both legs, and that he would get 
cramps between his hips and knees.  He is certainly competent 
to comment on the symptoms which he is experiencing.  
However, as indicated herein above, his own statements cannot 
supply a competent medical diagnosis of a current medical 
disability, its date of onset, or its etiology.  These 
matters can only be established by competent medical 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Such 
evidence is lacking.

Additionally, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusions as to 
whether the veteran has a left hip disorder as secondary to 
his service-connected disabilities.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).

In short, the veteran has not shown that he has a left hip 
disability which is related to his service-connected 
disabilities.  Although the Board has absolutely no reason to 
doubt the veteran's sincerity, as indicated above, he has not 
presented the required medical nexus evidence.  Accordingly, 
the benefit sought on appeal is denied.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a left hip disorder on 
a secondary basis.  Gilbert, 1 Vet. App. at 53.

Scar And Laceration Right Thigh Muscle

Changes to the regulations for evaluating muscle injuries 
were effective in July 1997, and after being reviewed and 
compared with the previous criteria are found to offer no 
substantive benefit.  62 Fed. Reg. 30235 (June 3, 1997).  The 
Board recognizes that the RO has reviewed the recently 
revised rating criteria for muscle injury.

The revised regulations, as finally issued, applicable to the 
disabilities at issue, were consistent with VA's intention, 
as expressed in the published proposal to amend, to condense 
and clarify the regulations rather than substantively amend 
them. See 62 Fed. Reg. 30235 (June 3, 1997) and 58 Fed. Reg. 
33235 (June 16, 1993).  Therefore, viewed together, the newly 
published criteria for Muscle Group XIII offer no substantive 
revision and are seen as no more or less favorable to the 
appellant than the rating provisions previously in effect.  
Bernard, supra and Karnas, 1 Vet. App. at 311. Therefore, the 
Board shall refer to the current criteria.

Applying the probative evidence to the rating schedule 
criteria leads the Board to conclude that a higher evaluation 
is not warranted.  The symptoms and manifestations shown by 
photographs, overall, appear to reflect no more than the 
corresponding percentage evaluation under Code 5313 of 10 
percent would contemplate.  Although the rating scheme 
applied does not require a mechanical application of the 
schedular criteria, here, however, applying the rating 
schedule liberally results in a 10 percent evaluation that 
recognizes at most a moderate muscle disability.

The August 1989 VA examination report showed that the 
scarring had indistinct borders, macular, pale, and a glossy 
surface.  Tactile sensation was normal.  The June 1991 VA 
examination report showed that the scars on the right thigh 
were depressed and disfiguring, but were smooth and hard, 
without contractures, keloid formation, infection or 
ulcerations.  Vascular supply was adequate.  There was no 
adverse effect of the scars on the power of the muscles and 
tendons to contract, nor was there an adverse effect on range 
of motion.  There was no sensory loss; there was fair 
functional motor strength in the leg.  

The June 1996 VA examination report revealed a nontender scar 
with general hypesthesia.  In March 1998, the VA examiner 
concluded that the right thigh showed a jagged, well-healed 
laceration that was nontender and mobile over the deep 
structures.   The veteran had lost some of the vastus 
medialis musculature; however, he had good power of knee 
extension on the right equal to that on the left.  
He had normal sensation in both lower extremities and was 
able to walk on tip toe and on his heels. Numbness was said 
to be minimal if at all present; there was no so-called 
"meralgia paresthetica."  There was no paralysis of his nerve 
at the time.

The February 2001 VA examination report showed some numbness 
around the well-healed right thigh scar.  There was no 
tenderness.  There was some adherence to underlying tissue 
and some slight underlying tissue loss and disfigurement, but 
no limitation of function, ulceration or breakdown.   There 
was no inflammation, edema, or real keloid formation.  There 
was no significant muscle atrophy.  Although there was 
decreased superficial sensation around the wound, sensation 
in the rest of the thigh and lower leg was intact.  There did 
not appear to be any tendon damage around the scar and there 
was no bone or joint damage.  

The recent VA examinations did not confirm any impairment of 
the character indicative of moderately severe or severe 
muscle injury. For example, the examiners did not report 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side did not demonstrate positive evidence of 
impairment.  

Nor was there evidence of ragged, depressed and adherent 
scars indicating wide damage to muscle groups wherein 
palpation showed loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area.  The muscles were not 
shown to swell and harden abnormally in contraction.

Similarly, there was no objectively confirmed loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement.  
Thus the VA examiners assessed impairment from the standpoint 
of 38 C.F.R. § 4.40 and 4.45 criteria, and found no weakness 
or other signs linked to the wound residuals of the right 
lower extremity.   At most the disability as characterized by 
the evidence of record most closely approximates the criteria 
for a moderate disability which is accounted for in the 
currently assigned 10 percent rating.  

Unlike the criteria for a separate rating for limitation of 
motion, a rating for a tender scar would not amount to 
pyramiding, as the symptomatology does not overlap.  See 38 
C.F.R. § 4.14, Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  
The Board observes the scarring from the wound has been 
described as well-healed and no tenderness was confirmed on 
the recent examinations.  As the scar of the right thigh and 
is not poorly nourished with repeated ulceration or tender 
and painful on objective demonstration, it is rated on the 
limitation of motion of the affected part.  Accordingly, the 
scar has been contemplated in the 10 percent rating consider 
hereinabove.

The evidence of probative value in view of the detailed 
description of pertinent evaluative criteria, viewed 
objectively, preponderates against the claim for increase. It 
supports a conclusion that the veteran's disorder from the 
standpoint of a thigh muscle disability, is no more than 
moderate and the scarring is no more than a noncompensable 
rating would contemplate.  The veteran's appreciation of his 
symptomatology is noted.  However, his current assessment of 
the extent of symptoms must be viewed against the record and 
does not appear to correspond to the information recorded on 
recent comprehensive evaluations by two examiners 
independently.  The level of disability appears to have been 
accounted for in the current evaluation, particularly in view 
of the paucity of objective findings most recently reported 
as linked to muscle disability.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 10 percent for scar and laceration of 
the right thigh muscle with application of all pertinent 
governing schedular criteria. 


ORDER

Entitlement to service connection for degenerative joint 
disease of the left hip on a secondary basis is denied.

Entitlement to an increased rating for scar and laceration of 
the right thigh muscle, including scarring, currently 
evaluated as 10 percent disabling, is denied.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

